Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                            CASE NO.:
 AISHIA PETERSEN,

        Plaintiff,

 v.

 FUZZY’S TACO OPPORTUNITIES LLC.,

       Defendant.
 __________________________________/

                         COMPLAINT FOR INJUNCTIVE RELIEF


        COMES NOW, Plaintiff AISHIA PETERSEN (“Plaintiff “or “Petersen”), by and

 through undersigned counsel, files this Complaint and sues Defendant, FUZZY’S TACO

 OPPORTUNITIES LLC. (“Fuzzy’s Tacos” or “Defendant”), for Permanent Injunctive Relief

 pursuant to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.

 §§s 12181-12189 (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36

 Regulations. Plaintiff state as follows:

                                        INTRODUCTION

        1. This Court has jurisdiction over this case based on federal question jurisdiction, as

 provided in 28 U.S.C. §1331 and the provisions of the Americans with Disabilities Act,

 (hereinafter, “ADA”).

        2. Plaintiff is a visually impaired and legally blind person (disabled) who requires

 assistance through screen-reading to navigate and communicate with business through the

 internet and its innumerous applications using her browser in her mobile phone. Plaintiff uses




                                                 1
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 2 of 17




 the term “blind” or “visually impaired” as legally blind. Disable as defined by ADA and

 Amendment acts of 2008, 42 USC §12101 (ADAAA).

        3.Plaintiff brings this action against Defendant for providing a digital business mobile

 application (running on mobile devices such as iPhone) that is not fully accessible usable by

 visually impaired consumers. The mobile application at issue is available to customers for

 download on customers mobile phones (“mobile app”).

        4. Defendant developed the mobile app and had an option during development to make

 fully accessible to screen-readers, but opted not to do so. Accessibility is an optional feature in

 mobile app development. iPhone (Apple) platform offers developers accessibility tools to aid

 them in creating an accessible user experience for all users, including those with a disability or

 impairment.

        5. The Defendant distributes its mobile application to millions of customers through

 their phone in the App store for iPhones.

        6. Defendant offers its mobile app to the general public from which it shows it

 restaurant locations and taco menu. Consumers require the ability to purchase food and drinks,

 even on the go. Defendant’s mobile app allows mobile device users to shop on a mobile

 platform through an internet connection to Wi-Fi or cellular data so that users can make

 purchases, locate restaurants, and explore product offerings on the go.

        7. Defendant has subjected itself to the ADA because Defendant’s app is offered as a

 tool to communicate between the business and consumers to sell its products from its brick-

 and-mortar restaurants, which are places of public accommodation. As a result, the app must

 interact with Defendant’s restaurants and the public, and in doing so must comply with the




                                                   2
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 3 of 17




 ADA, which means it must not discriminate against individuals with disabilities and may not

 deny full and equal enjoyment of the goods and services afforded to the general public.

         8. In the statutory text, Congress determined that "individuals with disabilities

 continually encounter various forms of discrimination," including "communication barriers".

 42 U.S.C. § 12182(a).

         9. Blind and visually impaired consumers must use the assistive technology on the

 mobile phone to access business mobile app content. The mobile app must be designed and

 programmed to work with the assistive Accessibility feature available on the Apple IPhones,

 and Android phone (Google and Samsung). Defendant’s mobile application, however,

 contains digital barriers which limit the ability of blind and visually impaired consumers to

 access it.

         10. Defendant’s mobile application is not fully or equally accessible to blind or

 visually impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a

 permanent injunction to cause a change in FUZZY’S TACO policies, practices and procedures

 so that Defendant’s mobile application will become, and remain, accessible to blind. Plaintiff

 seeks injunctive relief, attorneys’ fees and costs, including, but not limited to, court costs and

 expert fees, pursuant to Title III of the Americans with Disabilities Act of 1990, as amended,

 42 U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28 U.S.C. 2201 and

 2202 as well as ADA 28 CFR Part 36 Regulations.

         11. Throughout the ADA, "auxiliary aids and services" refers to techniques and

 devices to overcome barriers in communicating with people who have visual and hearing

 impairments, among other things. See 42 U.S.C. 12103(1).




                                                  3
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 4 of 17




        12. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's

 Title III regulations require public accommodations to "furnish appropriate auxiliary aids and

 services where necessary to ensure effective communication with individuals with

 disabilities." 28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader

 software," "magnification software," and "accessible electronic and information technology"

 as among the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).

        13. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA

 Amendments Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design,

 construct, maintain, and operate its mobile application to be fully and equally accessible to

 and independently usable by Plaintiff, constitutes in Defendant’s denial of full and equal

 access to its mobile app, and therefore denial of its products and services offered thereby in

 conjunction with its physical location(s), resulting in a violation of Plaintiff’s rights under the

 Americans with Disabilities Act (“ADA”).

        14. Defendant owns and operates the mobile e-commerce application and several

 FUZZY’S TACOS restaurants that are located in Florida.

        15. This case arises out of the fact that FUZZY’S TACO has operated its business in a

 manner and way that effectively excluding individuals who are visually impaired from access

 to Defendant mobile application based upon Defendant’s failure to provide auxiliary aids and

 services for effective communications.

        16. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

        17. Plaintiff, a legally blind person, is impeded to access and communicate with

 Defendant effectively and timely such that allowing access to Defendant’s various business




                                                   4
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 5 of 17




 locations; as such impediment as rendered Defendant’s physical places of accommodation not

 fully accessible to the visually impaired.

        18. Plaintiff has downloaded and attempted to patronize Defendant’s mobile

 application in the past and intends to continue to make further attempts to patronize

 Defendant’s mobile app. Plaintiff would like to pre-shop Defendant’s merchandise and learn

 about sales or discounts before going to Defendant’s brick and mortar location. However,

 unless Defendant is required to eliminate the access barriers at issue and required to change its

 policies so that access barriers do not reoccur on Defendant’s app, Plaintiff will continue to be

 denied full and equal access to the app as described and will be deterred from fully using

 Defendant’s app or shopping at the physical locations.

        19. Plaintiff continues to attempt to utilize the Defendant’s mobile app and plans to

 continue to attempt to utilize the app in the near future for upcoming holidays and general

 purchase.

        20. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

 result of the discriminatory conditions present at Defendant’s mobile application. By

 continuing to operate its mobile app with discriminatory conditions, Defendant contributes to

 Plaintiff’s sense of isolation and segregation and deprives Plaintiff the full and equal

 enjoyment of the goods, services, facilities, privileges and/or accommodations available to the

 general public. Plaintiff is deprived of the meaningful choice of freely visiting and utilizing

 the same accommodations readily available to the general public and is deterred and

 discouraged from doing so. By maintaining an app with violations, Defendant deprives

 Plaintiff the equality of opportunity offered to the general public.




                                                   5
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 6 of 17




        21. Plaintiff has suffered and will continue to suffer direct and indirect injury as a

 result of the Defendant’s discrimination until the Defendant is compelled to comply with the

 requirements of the ADA.

        22. However, unless Defendant is required to eliminate the access barriers at issue and

 required to change its policies so that access barriers do not reoccur on Defendant’s mobile

 application, Plaintiff will continue to be denied full access and discriminated.

                                 JURISDICTION AND VENUE

        23. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

 U.S.C. § 12188.

        24. Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

 substantial business in this judicial district where it has multiple physical locations.

        25. Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

 this is the judicial district in which Defendant resides, and in which a substantial part of the

 acts and omissions giving rise to the claims occurred.

        26. Defendant is subject to personal jurisdiction in this District. Defendant has been

 and is committing the acts or omissions alleged herein in the Southern District of Florida that

 caused injury, and violated rights prescribed by the ADA to Plaintiff. This Court has personal

 jurisdiction over FUZZY’S TACO, pursuant to, inter alia, Florida’s long arm statute F.S. §

 48.193, a substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred in

 the Southern District of Florida. Specifically, on several separate occasions, Plaintiff has been

 denied the full use and enjoyment of the facilities, goods, and services of Defendant’s mobile

 app in Florida. The access barriers Plaintiff encountered on Defendant’s mobile app have

 caused a denial of Plaintiff’s full and equal access multiple times in the past, and now deter




                                                    6
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 7 of 17




 Plaintiff on a regular basis from accessing Defendant’s mobile app. Plaintiff would like to

 become Defendant’s patron and access the Defendant’s mobile app in the near future but the

 barriers Plaintiff encountered on Defendant’s mobile app have impeded Plaintiff’s full and

 equal enjoyment of goods and services offered at Defendant’s brick-and mortar restaurants.

 FUZZY’S TACO is authorized to conduct, and is conducting, business within the State of

 Florida and within the jurisdiction of this court.

                                             PARTIES

        27. Plaintiff, Aishia Petersen, is and, at all times relevant hereto, is an Orlando, Florida

 resident. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a

 member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

 implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        28. Petersen is legally blind, and a member of a protected class under the ADA.

 Whereby, she has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations

 implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h).

 Plaintiff was diagnosed with congenital glaucoma in both eyes by UM Health- Bascom

 Palmer Eye Institute, and consequently, is legally blind and the visual disability is permanent.

 Plaintiff is a legally blind individual who has a physical impairment that substantially limits

 the major life activity of seeing. Accordingly, she has a disability within the meaning of 42

 U.S.C. § 12102 and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability

 within the meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104.

        29. Defendant FUZZY’S TACO owns, operates and maintains multiple taco

 restaurants called FUZZY’S TACO, within the Southern District of Florida, either through

 franchisees, affiliates, partners or other entities. Defendant’s restaurants FUZZY’S TACO




                                                      7
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 8 of 17




 sells tacos to the public. Defendant also offers those items to the public through its mobile

 app. Defendant’s restaurants and accompanying mobile app work collectively and are public

 accommodations pursuant to 42 U.S.C. § 12181(7)(B).

                                            FACTS

        30. Defendant is defined as a “Place of Public Accommodation" within meaning of

 Title III because Defendant is a private entity which owns and/or operates “[B] restaurant, bar,

 serving food,” 42 U.S.C. §12181(7)(B) and 28 C.F.R. §36.104(5).

        31. Each of Defendant FUZZY’S TACO’s restaurants are open to the public and each

 is a Place of Public Accommodation subject to the requirements of Title III of the ADA and

 its implementing regulation as “[B] … restaurant, bar, serving food,” as defined by 42 U.S.C.

 §12181(7)(B); §12182, and 28 C.F.R. Part 36.

        32. FUZZY’S TACO restaurant offers tacos for sale to the general public.

        33. Defendant’s mobile application is offered by Defendant as a way for the public to

 communicate with FUZZY’S TACO restaurants. Defendant’s mobile app also permits the

 general public to locate near restaurant, sign up, order tacos, provides information, directions

 and phone number of their taco restaurants.

        34. A mobile application (app) is a program that is downloaded and installed onto a

 user's mobile device, whereas a website is a site (place) on the internet where users visit it.

 The mobile application is saved on the smartphone, and in most cases an internet connection is

 optional in order to work. Both are ways of digital communication between the business and

 the users. A mobile app remains on the user's smartphone and is therefore ideal for frequent

 and repeated communication. Mobile app push notifications are small messages that pop up in

 a user's status bar to let them know about an upcoming deal, reminders, and more. Push




                                                 8
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 9 of 17




 notifications are very convenient way successful way for business to reach and monetize their

 customers.

        35. A blind person may give permission or consent to geolocation, push notifications

 and user’s data sharing to third party if the mobile application is accessible to screen-reader

 (audio voice unable).

        36. The mobile application is an integral part of the goods and services offered by

 Defendant’s restaurants, because Defendant’s mobile app and its physical restaurants are

 heavily integrated since the mobile application allows the public the ability to locate

 Defendant’s restaurants and order food.

        37. The mobile application is an extension of defendant’s physical restaurants. By this

 nexus, between the restaurants and the mobile application is characterized as a Place of Public

 Accommodation pursuant to Title III, 42 U.S.C. §12181(7)(E) of the ADA.

        38. Defendant has control over its mobile application content, design, and source-code.

 Defendant’s mobile app has a nexus to a place of public accommodation pursuant to 42 U.S.C.

 § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

 disabilities have access to full and equal enjoyment of the goods and services offered on its

 app.

        39.Blind and visually impaired individuals may access mobile apps by using

 accessibility features in conjunction with screen reader software that converts text to audio.

 Screen reader software provides the primary method by which a visually impaired person may

 independently use the internet. Unless the app is developed and designed with Accessibility

 features to be accessed with screen reader software, visually impaired individuals are unable

 to fully access app and the information, products, and services available through the app.




                                                 9
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 10 of 17




         40. There are specific guidelines in place endorsed by the US Department of Justice in

  numerous U.S. District Courts. The international internet standards organization, W3C, has

  published WCAG 2.1 A (Web and mobile Content Accessibility Guidelines). WCAG 2.1

  provides widely accepted guidelines for making mobile apps accessible to individuals with

  disabilities and compatible with screen reader software.

         41. Plaintiff is legally blind and uses an iPhone that comes with “Voiceover” screen

  reader (audio) feature in order to access internet mobile applications’ content. Plaintiff’s

  software is the most popular screen reader software utilized worldwide by visually impaired

  individuals for mobile phones.

         42. Despite attempts, Defendant’s mobile app did not fully integrate with Plaintiff’s

  mobile phone Accessibility screen-reader, nor was there any function within the app to permit

  access for visually impaired individuals through other means. Her shopping attempts were

  rendered futile because the app was inaccessible. Therefore, Plaintiff was denied the full use

  and enjoyment of the goods and services available on Defendant’s app as a result of access

  barriers on the mobile app. For example: sign-up field forms have no label readable by

  Voiceover; first page image and logo have no label readable by screen-reader. When trying to

  order “ Pickup” and “Curbside” cannot be selected. When trying to order in “Fan Favorites”

  one single focus to all items instead induvial focus to select a single item. Order schedule date

  and time does not work with Voiceover, pickup date and time elements are focus as a single

  element and cannot be selected in the drop down by Voiceover users. Banners and images

  have no audio (label for screen-reader). The FUZZY’S TACO mobile application is

  substantially inaccessible for blind persons.




                                                  10
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 11 of 17




         43. Defendant’s mobile application does not meet the WCAG 2.1 A level of

  accessibility. The mobile application should be accessible by screen reader audio voice.

  Multiple issues were found including pop-up error is announced as “error” visually displayed

  message is not announced unless the blind user can find the small message box and click it to

  understand the issue, but the message box should be given focus and be automatically

  announced the entire message with Voiceover.

         44. By failing to adequately design and program its mobile application to accurately

  and sufficiently integrate with mobile screen-readers, Defendant has discriminated against

  Plaintiff and others with visual impairments on the basis of a disability by denying them full

  and equal enjoyment of the app, in violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

         45. As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

  mobile application and suffered an injury in fact including loss of dignity, discrimination, and

  other tangible and intangible injuries.

         46. The barriers on the mobile application have caused a denial of Plaintiff’s full and

  equal access multiple times in the past, and now deter Plaintiff from attempting to use

  Defendant’s mobile app.

                            AMERICAN WITH DISABILITIES ACT

         47. The failure to access the information needed precluded Plaintiff’s ability to

  patronize FUZZY’S TACO’s restaurant, because, as a blind individual, Plaintiff needs to plan

  her outings out in detail in order to have the proper financing for a venture and ensure that she

  arrives at a given location.

         48. Technology evolves, in these days, consumers are doing most of their shopping

  online. Defendant’s provision of an e-commerce mobile application is an essential part of the




                                                  11
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 12 of 17




  services offered and is no different than the customer service to the public as part of FUZZY’S

  TACO’s restaurant services, privileges, and benefit to the public.

          49. Title III ADA Part 36 regulation was amended to integrate section 36.303

  Auxiliary Aids and Services “A public accommodation shall furnish appropriate auxiliary aids

  and services where necessary to ensure effective communication with individuals with

  disabilities.”

           50. By this nexus, the Defendant’s mobile application is characterized as an intangible

  service, privilege and advantage provided by FUZZY’S TACO’s restaurant a Place of Public

  Accommodation as defined under the ADA, and thus its mobile application is an extension of

  FUZZY’S TACO’s services, privileges and advantages made available to the general public

  by Defendant through its retail brick and mortar restaurants.

          51. All Public Accommodations must ensure that their Places of Public

  Accommodation provide Effective Communication for all members of the general public,

  including individuals with disabilities. Binding case law increasingly recognize that private

  entities are providing goods and services to the public through the mobile application that

  operate as “Places of Public Accommodation” under Title III.

          52. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

  mobile app and avail themselves of the same privileges. Thus, the Plaintiff has suffered

  discrimination due to Defendant’s failure to provide a reasonable accommodation for

  Plaintiff’s disability.

          53. Notice to Defendant is not required as a result of Defendant’s failure to cure the

  violations.




                                                  12
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 13 of 17




         54. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

  U.S.C. §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

         55. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

  includes, among other things: a failure to make reasonable modifications in policies, practices

  or procedures, when such modifications are necessary to afford such goods, services, facilities,

  privileges, advantages or accommodations to individuals with disabilities, unless the entity

  can demonstrate that making such modifications would fundamentally alter the nature of such

  goods, services, facilities, privileges, advantages or accommodations; and a failure to take

  such steps as may be necessary to ensure that no individual with a disability is excluded,

  denied services, segregated or otherwise treated differently than other individuals because of

  the absence of auxiliary aids and services, unless the entity can demonstrate that taking such

  steps would fundamentally alter the nature of good, service, facility, privilege, advantage or

  accommodation being offered or would result in an undue burden. 42U.S.C. §

  12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a). Title III requires that “[a] public

  accommodation shall furnish appropriate auxiliary aids and services where necessary to

  ensure effective communication with individuals with disabilities.” 28 C.F.R. § 36.303(c)(1).

  The regulations set forth numerous examples of “auxiliary aids and services,” including

  “…accessible electronic and information technology; or other effective methods of making

  visually delivered materials available to individuals who are blind or have low vision.” 28

  C.F.R. § 36.303(b).

      COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         56. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by




                                                  13
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 14 of 17




  Public Accommodations and requires Places of Public Accommodation to be designed,

  constructed, and altered in compliance with the accessibility standards established by Part 36

  Regulation.

          57. The acts alleged herein constitute violations of Title III of the ADA, and the

  regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

  substantially limits the major life activity of seeing within the meaning of 42 U.S.C.

  §§12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff

  has not been afforded the goods, services, privileges and advantages that are provided to other

  patrons who are not disabled, and/or has been provided goods, services, privileges and

  advantages that are inferior to those provided to non-disabled persons. These violations are

  ongoing as Defendant has failed to make any prompt and equitable changes to its app and

  policies in order to remedy its discriminatory conduct.

         58. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove and this suit for injunctive relief is her only means to secure adequate

  redress from Defendant’s unlawful and discriminatory practices.

         59. Unlawful discrimination includes “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter

  the nature of such goods, services, facilities, privileges, advantages or accommodations.” 42

  U.S.C. § 12182(b)(2)(A)(II).

         60. Unlawful discrimination also includes “a failure to take such steps as may be

  necessary to ensure that no individual with a disability is excluded, denied services,




                                                  14
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 15 of 17




  segregated or otherwise treated differently than other individuals because of the absence of

  auxiliary aids and services, unless the entity can demonstrate that taking such steps would

  fundamentally alter the nature of the good, service, facility, privilege, advantage, or

  accommodation being offered or would result in an undue burden.” 42 U.S.C. §

  12182(b)(2)(A)(III).

           61. Defendant is in violation of the ADA by creating barriers for individuals with

  disabilities who are visually impaired and who require the assistance of interface with screen

  reader software to comprehend and access digital mobile applications. These violations are

  ongoing.

           62. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

  reasonable fee for services in the prosecution of this cause, including costs and expenses

  incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

  Defendant FUZZY’S TACO.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Aishia Petersen hereby prays judgment against Defendant

  FUZZY’S TACO OPPORTUNITIES LLC. and requests the following injunctive relief

  permanently enjoin Defendant from any practice, policy and/or procedure which will deny

  Plaintiff equal access to, and benefit from Defendant’s services and goods, as well as the

  Court:

                      a. A Declaratory Judgment that at the commencement of this action

  Defendant was in violation of the specific requirements of Title III of the ADA described

  above, and the relevant implementing regulations of the ADA, in that Defendant took no




                                                   15
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 16 of 17




  action that was reasonably calculated to ensure that its mobile application is fully accessible

  to, and independently usable by, blind individuals;

                     b. A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR

  § 36.504(a) which directs Defendant to take all steps necessary to brings its app into full

  compliance with the requirements set forth in the ADA, and its implementing regulations, so

  that its app is fully accessible to, and independently usable by, blind individuals, and which

  further directs that the Court shall retain jurisdiction for a period to be determined to ensure

  that Defendant has adopted and is following an institutional policy that will in fact cause

  Defendant to remain fully in compliance with the law;

                     c. That the Court enter an Order directing Defendants to continually update

  and maintain their mobile application to ensure that it remains fully accessible to and usable

  by visually impaired individuals;

                     d. That the Court enter an award of attorney’s fees, costs and litigation

  expenses pursuant to 42 U.S.C. § 12205; and Title III of the ADA Section § 36.505, and

                     e. The provision of whatever other relief the Court deems just, equitable

  and appropriate.

  Dated this 19th day of January 2021.

                                                             s/Acacia Barros
                                                             Attorney for Plaintiff
                                                             ACACIA BARROS, P.A.
                                                             Acacia Barros, Esq.
                                                             FBN: 106277
                                                             11120 N. Kendall Dr., Suite 201
                                                             Miami, Florida 33176
                                                             Tel: 305-639-8381
                                                             ab@barroslawfirm.com




                                                  16
Case 1:21-cv-20195-JLK Document 1 Entered on FLSD Docket 01/19/2021 Page 17 of 17




                                 CERTIFICATE OF SERVICE

               I hereby certify that on this 19th day of January 2021 that the foregoing document

  has   been   filed   using   CM/ECF     system    and   will    be   served   via   email   when

  Defendant/Defendant’s counsel enters an appearance.

                                                                 /s/Acacia Barros
                                                                 Attorney for Plaintiff
                                                                 ACACIA BARROS, P.A.




                                                   17
